                Case 3:18-cr-00533-RS Document 45 Filed 07/30/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          andrew.dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   No. CR 18-533 RS
                                                       )
14           Plaintiff,                                )
                                                       )   [PROPOSED] ORDER EXCLUDING TIME
15      v.                                             )   UNDER THE SPEEDY TRIAL ACT FROM
                                                       )   JULY 16, 2019 THROUGH SEPTEMBER 17, 2019
16   EDVIN OVASAPYAN and                               )
     HAKOB KOJOYAN,                                    )
17                                                     )
             Defendants.                               )
18                                                     )
                                                       )
19

20           For the reasons stated on the record in this matter at the status conference held on July 16, 2019,
21 and based upon the representation of counsel and for good cause shown, the Court finds that failing to

22 exclude the time between July 16, 2019 and September 17, 2019, would deny counsel the reasonable

23 time necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

24 3161(h)(7)(B)(iv).

25           The Court further finds that the ends of justice served by excluding the time from July 16, 2019,
26 through and including September 17, 2019, from computation under the Speedy Trial Act outweigh the

27 best interests of the public and the defendant in a speedy trial.

28

     [PROPOSED] ORDER EXCLUDING TIME
     NO. CR 18-533 RS                                 1
              Case 3:18-cr-00533-RS Document 45 Filed 07/30/19 Page 2 of 2



 1         Having made these findings, it is hereby ORDERED that the time from July 16, 2019 through

 2 and including September 17, 2019 is excluded from computation under the Speedy Trial Act. 18 U.S.C.

 3 § 3161(h)(7)(B)(iv).

 4                                 29th
           IT IS SO ORDERED this _________ day of July, 2019.

 5

 6                                                          ___________________________________
                                                            THE HONORABLE RICHARD SEEBORG
 7                                                          United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     NO. CR 18-533 RS                            2
